Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 12/17/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-3, 5-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Luchene (US 2011/0300923 A1).
Regarding claim 1, Van Luchene discloses a system configured to facilitate providing an individualized experience that varies for users of an online game that takes place in a virtual space (Abstract), wherein participation of the users in the online game is facilitated by executing actions in an instance of the online game in response to receiving user input from the users through client computing platforms (Abstract), wherein presentation of the online game is facilitated by transmission of information related to the instance of the online game to the client computing platforms on which views of the online game are presented to the users (¶ [0149]), wherein the users are associated with the client computing platforms, wherein the users include a first user and a second user (¶ [0149]), the system comprising one or more physical processors (¶ [0133]) configured by machine-readable instructions to determine a first user metric that quantifies one or more aspects of the first user's participation within the online game (¶ [0170]: the status of the player character can govern the virtual item that is offered to the player corresponding to the player character), wherein the first user metric quantifies one or more of progress of the first user within the online game, a power level of the first user within the online game, a skill level of the first user within the online game, a level of virtual technology  the difficulty level of a mission, whether the player is solving the mission alone or with help of other players, the skill level of the player character, the skill level of other player characters helping, how many times the player has tried and failed to complete the mission, how much time the player has spent trying to complete the mission), effectuate presentation to the users of offers to purchase resources (Abstract), the offers including a first offer presented to the first user to purchase a first set of one or more items for a first price, wherein the first price is determined based on the first user metric (¶ [0352]: price may depend on player status), determine a second user metric that quantifies one or more aspects of the second user's participation within the online game (¶ [0352]: price may depend on player status), wherein the second user metric quantifies one or more of progress of the second user within the online game, a power level of the second user within the online game, a skill level of the second user within the online game, a level of virtual technology advancement of the second user within the online game, and/or a success of the second user within the online game (¶ [0352]: the difficulty level of a mission, whether the player is solving the mission alone or with help of other players, the skill level of the player character, the skill level of other player characters helping, how many times the player has tried and failed to complete the mission, how much time the player has spent trying to complete the mission), and effectuate presentation of a second offer for the second user to purchase the first set of one or more items for a second price, wherein the second price is determined based on the second user metric (¶ [0352]), and wherein, responsive to the first user metric being different than the second user metric, the first price is different than the second price for the same first set of one or more items (¶ [0352]: price may depend on player status), and perform a transaction in accordance with the second offer such that the first set of the one or more items is added to a second inventory associated with the second user in exchange for the second price (¶ [0352]). 
price may depend on player status). 
Regarding claims 3 and 12, Van Luchene discloses wherein responsive to the first user metric being higher than the second user metric, the first price is lower than the second price for the same first set of one or more items (¶ [0352]: how many times the player has tried and failed to complete the mission). 
Regarding claims 5 and 14, Van Luchene discloses wherein the one or more physical processors are further configured to determine a third user metric that quantifies a second aspect of the second user's participation within the online game, wherein the second aspect is different from the one or more aspects of the second user's participation game (¶ [0352]: the difficulty level of a mission, whether the player is solving the mission alone or with help of other players, the skill level of the player character, the skill level of other player characters helping, how many times the player has tried and failed to complete the mission, how much time the player has spent trying to complete the mission), and effectuate presentation of a third offer to the second user to purchase the first set of the one or more items for a third price, wherein the third price for the third offer is based on the third user metric, wherein the third price is different from the second price (¶ [0352]: price may depend on player status). 
Regarding claims 6 and 15, Van Luchene discloses wherein a first inventory is associated with the first user and a second inventory is associated with the second user (¶ [0208]: whether the player character has possessed an object), wherein the one or more physical processors are further configured such that the first user metric is determined based on one or more of: resources in the first inventory, items in the first inventory, quests completed, alliances joined, and levels completed (¶ [0352]: the difficulty level of a mission, whether the player is solving the mission alone or with help of other players, the skill level of the player character, the skill level of other player characters helping, how many times the player has tried and failed to complete the mission, how much time the player has spent trying to complete the mission). 
Regarding claims 7 and 16, Van Luchene discloses wherein the one or more physical processors are further configured such that the first price is limited to a minimum value and a maximum value (¶ [0351]). 
Regarding claims 8 and 17, Van Luchene discloses wherein the one or more physical processors are further configured such that resources priced below the minimum value are not available to first user for purchase (¶ [0351]). 
Regarding claims 9 and 18, Van Luchene discloses wherein the one or more physical processors are further configured such that the resources priced above the maximum value are unavailable for purchase and will become available for purchase when the resources are priced below the maximum value and above the minimum value (¶ [0351]). 
Claim 10 recites a method comprising substantially the same limitations as those in claim 1 above.  It is rejected for the same reasons given supra.

Response to Arguments
Applicant's arguments filed on 12/17/2020 have been fully considered but they are not persuasive.
Applicant argues: 
•    The limitations of claim 4 have been incorporated into claim 1, thus rendering claim 1 allowable.

•    The limitations of claim 13 have been incorporated into claim 10, thus rendering claim 10 allowable.

Examiner respectfully disagrees.  Modified claims 1 and 10 do not include all the limitations of previously allowable claims 4 and 13, namely “perform a transaction to exchange the second price for the first set of the one or more items, wherein the second price is furnished supra.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715